Exhibit 10.4

 

LOGO [g58964g67k62.jpg]

August 28, 2020

Michael Mason

Dear Mike:

You and Karyopharm Therapeutics Inc. (the “Company”) are parties to a letter
agreement dated February 1, 2019 related to your employment as the Senior Vice
President, Chief Financial Officer and Treasurer of the Company (the “Letter
Agreement”). This letter is to inform you that the Compensation Committee of the
Board of Directors of the Company approved certain enhanced severance benefits
for you, as described below, in addition to the benefits you may be entitled to
under the Letter Agreement. Except as specifically set forth below, the Letter
Agreement remains in full force and effect, and no provisions thereof are
amended except as set forth below. Capitalized terms used but not defined herein
shall have the meaning set forth in the Letter Agreement.

1.     The “Severance Period” as defined in Section 2(f) of the Letter Agreement
shall be 12 months.

2.     In connection with a termination of your employment by the Company
without Cause or your resignation for Good Reason, in either case within one
year following the consummation of a Change in Control, and subject to the terms
and conditions of the Letter Agreement with respect to your receipt of severance
benefits in connection with such terminations, the Company will pay to you an
amount equal to 100% of your target annual bonus for the year in which your
termination occurs, which amount shall be payable in a lump sum on the date that
the first continued salary payment is made to you under the Letter Agreement.

For the avoidance of doubt, nothing herein supersedes the Non-Disclosure,
Inventions Assignment, Non-Competition, and Non-Solicitation Agreement you
previously executed with the Company, which remains in effect, unaltered, in all
respects.

Thank you for your continued commitment to Karyopharm!

 

[Signatures appear on the following page.]

Karyopharm Therapeutics Inc.

85 Wells Avenue

Newton, MA 02459

www.karyopharm.com



--------------------------------------------------------------------------------

Sincerely, /s/ Michael Kauffman Michael Kauffman, M.D., Ph.D.

Acknowledged and Accepted

/s/ Michael Mason Michael Mason

 

Date: August 31, 2020